Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/059834 11/08/2018, which claims benefit of the provisional application 62/583,734 with a filing date 11/09/2017.
2.	Amendment of claims 1, 3-4, 18, 20-22, 25 and 28, and cancelation of claims 2, 5-17, 19, 23-24, 26-27 and 30-41 in the amendment filed on 5/10/2022  is acknowledged. Claims 1, 3-4, 18, 20-22, 25, and 28-29 are pending in the application. 
Reasons for Allowance	
  		           3.	The rejection of claim 1 and 3-4 under 35 U.S.C. 112 (a) has been overcome in
             the amendment filed on 5/10/2022. Since claims 2, 5 and 13 have been canceled, 
             therefore the rejection of claims 2, 5 and 13 under 35 U.S.C. 112 (a) has been obviated 
             herein. Since claims 8 and 11 have been canceled, therefore the rejection of claims 8 
             and 11 under 35 U.S.C. 112 (b) has been obviated  herein.

			           4.	Since Brachman et al. ‘844 and Weckmann et al.   do not disclose the instant 
             methods of use, therefore they are distinct from the instant invention. The rejection of 
            claims 1, 3-4, 18, 20-22, 25, and 28-29 under 35 U.S.C. 103 (a) over Brachman et al. 
            ‘844 and Weckmann et al.   has been overcome in the amendment filed on 5/10/2022. 
Since claims 2, 8-13, 24, 35-36 and 40 have been canceled, therefore the rejection of 
claims 2, 8-13, 24, 35-36 and 40 under 35 U.S.C. 103 (a) has been obviated  herein.
            5.	Since Brachman et al. ‘070 and Weckmann et al. do not claim the instant 
             methods of use, therefore they are distinct from the instant invention. The rejection of 
            claim 1 under the obviousness-type double patenting over Brachman et al. 
            ‘070 and Weckmann et al.   has been overcome in the amendment filed on 5/10/2022. 
			           Since claim 2 has been canceled, therefore the rejection of claim 2 under the 
obviousness-type double patenting has been obviated  herein.
6.	Claims 1, 3-4, 18, 20-22, 25, and 28-29 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found.   Claims 1, 3-4, 18, 20-22, 25, and 28-29 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 21, 2022